UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
         v.                                      :       Criminal Action No.: 13-0324 (RC)
                                                 :
JOYCE DAWN FERRELL,                              :       Re Document No.:       19
                                                 :
         Defendant.                              :

                                 MEMORANDUM & ORDER

                      DENYING WITHOUT PREJUDICE DEFENDANT’S REQUEST
                           FOR EARLY TERMINATION OF PROBATION

         This case comes before the Court following Defendant Joyce Dawn Ferrell’s request for

early termination of her probation. After considering Ms. Ferrell’s letter and the responses of the

United States and the Probation Office for the District of Columbia, the Court will deny Ms.

Ferrell’s request. However, the Court will permit Ms. Ferrell to resubmit her request through the

Probation Office for the District of Columbia six months after the date of this Memorandum &

Order.

                                        BACKGROUND

         On January 9, 2014, Ms. Ferrell pled guilty to a single count of Theft of Government

Property, in violation of 18 U.S.C. § 641. See Min. Entry (Jan. 9, 2014); Plea Agreement, ECF

No. 3. The Statement of Offense agreed to by Ms. Ferrell and the United States explains that

Ms. Ferrell made unauthorized purchases at the Naval Research Laboratory’s commissary store

and then sold those items, including tools and computer equipment, at pawn shops in Virginia

and Maryland. See Statement of Offense at 1, ECF No. 4. The total loss to the United States

was $26,029.34. See id. at 2.
       The Court held a sentencing hearing on April 10, 2014. See Min. Entry (Apr. 10, 2014).

The Court considered the Presentence Investigation Report (ECF No. 11), the Probation Office’s

sentencing recommendation (ECF No. 12), the sentencing memoranda filed by the United States

and Ms. Ferrell (ECF Nos. 13, 15), and the parties’ oral arguments. After balancing the factors

found in 18 U.S.C. § 3553(a), the Court imposed a sentence of 48 months of probation with

various conditions and ordered restitution in the amount of $26,029.34. See Judgment at 2–4,

ECF No. 17.

       After serving more than two years of her sentence, Ms. Ferrell sent the Court a letter

requesting the early termination of her probation. See Letter from Joyce Ferrell (Sept. 28, 2016),

ECF No. 19. Ms. Ferrell states that she cannot be considered for certain advancement

opportunities at work while she is on probation, but that those opportunities would allow her to

pay restitution in an accelerated manner. See id. at 1. Ms. Ferrell states that she has “a stable

place in the community” and that she complied with the terms of her probation, including

completing required counseling. See id.

       The Court ordered the Probation Office for the District of Columbia to submit a report

addressing Ms. Ferrell’s request and describing her compliance with the terms of her

supervision, including the status of her restitution payments. See Min. Order (Nov. 4, 2016).

The Court also ordered the United States to state its position on Ms. Ferrell’s request for early

termination of her probation. Id.

       The United States opposes Ms. Ferrell’s request. See Gov’t’s Opp’n to Def.’s Pro Se

Mot. For Early Termination of Probation (“Gov’t’s Opp’n”), ECF No. 21. In its response to the

Court’s Order, the United States objects to early termination of Ms. Ferrell’s probation because

she has not yet paid the full amount of restitution ordered by the Court. Id. ¶ 6.




                                                 2
       The Probation Office for the District of Columbia also filed a memorandum in response

to the Court’s Order. See Probation Mem., ECF No. 22.1 The memorandum notes that the

Probation Office for the District of Maryland supervises Ms. Ferrell. That office believes that

Ms. Ferrell does not pose a specific threat to the community and it does not oppose Ms. Ferrell’s

request for termination of her probation.

       The memorandum also states that in cases where an offender has displayed exemplary

conduct or made an outstanding adjustment to supervision, the Probation Office for the District

of Columbia may recommended reduced subversion or termination of supervised release. The

memorandum concludes that Ms. Ferrell’s adjustment to supervision has been satisfactory, but

does not exceed expectations. The memorandum notes that Ms. Ferrell got off to a slow start

making restitution payments, and although she has developed a routine of making payments and

has caught up on arrearages, the Probation Office for the District of Columbia believes that Ms.

Ferrell’s conduct does not demonstrate a full commitment to satisfying her restitution

obligations. For these reasons, the Probation Office for the District of Columbia does not

recommend early termination of Ms. Ferrell’s supervision.

                                      LEGAL STANDARD

       Early termination of probation is governed by 18 U.S.C. § 3564(c), which requires the

court to consider factors set forth in 18 U.S.C. § 3553(a), to the extent they are applicable.2 The


       1
          The Probation Memorandum is not publicly available, but the Court previously
summarized its conclusions “to provide Ms. Ferrell an opportunity, if she wish[ed], to respond to
the positions of the United States and the Probation Office for the District of Columbia.” Order
at 2, ECF No. 23. At this time, Ms. Ferrell has not submitted a response supplementing her
original letter.
       2
         For a felony offense, probation can only be terminated after the defendant has served at
least one year. See 18 U.S.C. § 3564(c). At this time, Ms. Ferrell has served roughly 33 months
of her 48 month term of probation. See Judgment at 2.


                                                 3
section 3553 sentencing factors include: (1) the characteristics of the offense and the defendant;

(2) whether the sentence reflects the seriousness of the offense, deters other criminal conduct,

protects the public, and rehabilitates the defendant; (3) the other available sentences; (4) the

sentences and applicable sentencing range for the defendant’s crime; (5) pertinent policy

statements provided by the Sentencing Commission; (6) the need to avoid unwarranted

sentencing disparities; and (7) the need to provide restitution to any victims of the offense. See

18 U.S.C. § 3553(a)(1)–(7). A court must ensure that the sentence imposed is sufficient, but not

greater than necessary, to accomplish the goals of sentencing. Id. § 3553(a). After considering

the 3553(a) factors, the court may “terminate a term of probation previously ordered and

discharge the defendant . . . if it is satisfied that such action is warranted by the conduct of the

defendant released and the interest of justice.” 18 U.S.C. § 3564(c).

        In the analogous context of a request for early termination of supervised release pursuant

to 18 U.S.C. § 3583(e)(1),3 the D.C. Circuit has held that a district court must consider the

3553(a) factors before denying a motion for early termination. See United States v. Mathis-

Gardner, 783 F.3d 1286, 1288 (D.C. Cir. 2015). Although a district court need not provide an

explanation of that consideration “where the reasons for denying the motion are apparent from

the record,” id. at 1289, the court should “provide some indication of [its] reasons” where the

defendant has presented a substantial argument that changed circumstances render a previously

imposed sentence inappropriate, id. at 1289–90. Because this Court finds that the same




        3
         That provision states that a court “may, after considering the factors set forth in section
[3553(a)] . . . terminate a term of supervised release and discharge the defendant released at any
time after the expiration of one year of supervised release . . . if it is satisfied that such action is
warranted by the conduct of the defendant released and the interest of justice.” 18 U.S.C. §
3583(e)(1).


                                                    4
reasoning applies in the context of a request for an early termination of probation pursuant to

section 3564(c), the Court will briefly explain its analysis of the 3553(a) factors.

                                            ANALYSIS

       After considering the 3553(a) factors, the Court finds that, at this time, termination of Ms.

Ferrell’s probation is not “warranted by the conduct of the defendant and the interest of justice.”

18 U.S.C. § 3564(c). Ms. Ferrell’s letter does not specifically address the 3553(a) factors. She

does, however, present a number of possible reasons to terminate her probation early. For

instance, Ms. Ferrell states that early termination of probation would be appropriate because of

her compliance with the terms of her probation, her acceptance of responsibility, her stable home

and work environment, and her hope to take advantage of career advancement opportunities. See

Letter from Joyce Ferrell at 1 (Sept. 28, 2016). The Court is pleased that Ms. Ferrell has a steady

job and found value in her counseling program. By all accounts, Ms. Ferrell has avoided any

further unlawful conduct and her probation seems to have had a positive effect. The Court also

acknowledges that career advancement would benefit Ms. Ferrell generally, and allow her to pay

restitution in an accelerated manner.

       Nevertheless, Ms. Ferrell’s good behavior does not change the Court’s prior analysis of

the 3553(a) factors. When imposing the original sentence, the Court carefully considered all of

the relevant 3553(a) factors. The Court determined that 48 months of probation would be

sufficient, but not greater than necessary, to accomplish the goals of sentencing. 18 U.S.C. §

3553(a). Of particular importance to this case, the Court considered Ms. Ferrell’s sentence in

light of “the need to provide restitution to any victims of the offense.” Id. § 3553(a)(7). The

sentence imposed by the Court requires Ms. Ferrell to “pay the balance of any restitution owed at

a rate of no less than $50 each month.” Judgment at 3. Both the United States and the Probation



                                                  5
Office for the District of Columbia opposed Ms. Ferrell’s request for early termination of her

probation because of concerns about restitution payments. See Gov’t’s Opp’n ¶ 6; Probation

Mem. at 2. The Court notes that Ms. Ferrell had some initial problems making restitution

payments, but reportedly has established a routine of making regular payments. An unblemished

record of restitution payments going forward would be relevant to the Court’s analysis of

whether terminating Ms. Ferrell’s probation “is warranted by the conduct of the defendant and

the interest of justice.” 18 U.S.C. § 3564.

       As to the other 3553(a) factors, the Court finds that Ms. Ferrell has not shown that any

other changed circumstances—including any exceptional problems associated with completing

her remaining term of probation—would alter the Court’s original sentencing analysis or make

the original sentence unduly harsh or otherwise inappropriate. Therefore, the Court will deny

Ms. Ferrell’s request.

                                         CONCLUSION

       For the reasons explained above, Ms. Ferrell’s request for early termination of her

probation pursuant to 18 U.S.C. § 3564(c) will be denied at this time. Therefore, it is hereby:

       ORDERED that Defendant’s request for early termination of her probation is DENIED

WITHOUT PREJUDICE; and it is

       FURTHER ORDERED that Ms. Ferrell may re-submit her request for early termination

of her probation through the Probation Office for the District of Columbia after July 13, 2017.

       SO ORDERED.


Dated: January 13, 2017                                           RUDOLPH CONTRERAS
                                                                  United States District Judge




                                                6